Citation Nr: 0330256	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  02-12 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for emphysema.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The veteran served on active duty from November 1970 to May 
1972.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which denied service connection 
for emphysema and found that new and material evidence had 
not been received to reopen the veteran's claim for service 
connection for a psychiatric disability.  

The Board decision below reopens the claim for service 
connection for a psychiatric disability.  The appended remand 
further addresses this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A final June 1990 rating decision denied service 
connection for a psychiatric disability.  

3.  Evidence added to the record since the June 1990 rating 
decision is relevant and, when viewed in conjunction with the 
evidence previously of record, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for a psychiatric disability.

4.  The only competent evidence of emphysema of record is 
dated many years after service, a subsequent X-ray 
examination failed to confirm the diagnosis, and there is no 
medical evidence that causally links claimed emphysema to the 
veteran's service.



CONCLUSIONS OF LAW

1.  Evidence received since the June 1990 rating decision 
denying service connection for a psychiatric disability is 
new and material, and the claim is reopened.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2003).

2.  Service connection for emphysema is not warranted.  38 
U.S.C.A. §§ 1110,  5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

As the caselaw relating to the applicability of VCAA to 
claims that were filed prior to its enactment, such as the 
one that is currently before the Board on appeal, has been 
somewhat inconsistent, a brief summary of the law follows.  
VCAA was enacted on November 9, 2000, and was subsequently 
codified, in pertinent part, at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107.  VA has issued final regulations to implement 
these statutory changes.  See C.F.R. §§ 3.102, 3.159 and 
3.326(a) (2003).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases which had 
been decided by the Board before the VCAA, but were pending 
in Court at the time of its enactment.  However, the Federal 
Circuit has held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").  In a more recent decision, Kuzma v. Principi, 
No. 03-7032 (Fed. Cir. Aug. 25, 2003), the Federal Circuit, 
quoting Supreme Court precedent, noted that "congressional 
enactments and administrative rules will not be construed to 
have retroactive effect unless their language requires this 
result."  Landgraf v. USI Film Prods., 511 U.S. 244, 272 
(1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 U.S. 
204, 208 (1988)).  As previously held in Dyment and 
Bernklau, there is nothing in the VCAA to suggest that 
section 3(a) was intended to apply retroactively.  
Accordingly, applying Karnas to section 3(a) of the VCAA, 
which makes no mention of retroactivity, would impermissibly 
require its retroactive application.  Further, Holliday's 
holding that all provisions of the VCAA have retroactive 
effect is incompatible with Dyment and Bernklau.  While both 
Karnas and Holliday were not explicitly, but rather only 
implicitly, overruled in those cases, the Court held that 
"[t]oday we remove all doubt and overrule both Karnas and 
Holliday to the extent they conflict with the Supreme 
Court's and our binding authority."  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, Karnas and Holliday 
are only overruled "to the extent they conflict with the 
Supreme Court's and our binding authority."  (Emphasis 
added).  In other words, the decisions were not, or 
apparently not, overruled outright, but rather only to the 
extent they conflict with Supreme Court and Federal Circuit 
precedent.  The Board further notes that the Federal Circuit 
in Bernklau only addressed the limited matter of whether 
section 3(a) of the VCAA applies retroactively to 
proceedings that were complete before VA and were on appeal 
to the Veterans Claims Court or the Federal Circuit, and not 
whether applying section 3(a) to proceedings already 
commenced at the time of the enactment of the VCAA and still 
pending before the regional offices or the Board would 
constitute "retroactive" application of the statute.  
Moreover, VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of its enactment.  Further, the regulations 
issued to implement the VCAA are expressly applicable to 
"any claim for benefits received by VA on or after November 
9, 2000, the VCAA's enactment date, as well as to any claim 
filed before that date but not decided by VA as of that 
date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent 
opinions of the chief legal officer of the Department, and 
regulations of the Department, are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 2002).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  Thus, compliance is required with the notice and 
duty to assist provisions contained in the new law.  As 
discussed in more detail below, sufficient evidence is of 
record to reopen the veteran's claim for service connection 
for a psychiatric disability and the Board is undertaking 
additional development pursuant to the VCAA to assist the 
veteran with this claim, as described in the appended remand.

Turning to the veteran's claim for service connection for 
emphysema, the Board finds that VA's duties to the veteran 
under the VCAA have been fulfilled.  First, VA has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  The Board concludes that the discussions in the 
January 2002 rating decision and the August 2002 SOC 
adequately informed him of the information and evidence 
needed to substantiate his claim.  The Board finds that 
correspondence sent to the veteran in August 2002, as well as 
the June 2001 SOC, informed him of the VCAA and its 
implementing regulations, including that VA would assist the 
veteran in obtaining government or private medical or 
employment records, provided that the veteran sufficiently 
identified the records sought and submitted releases as 
necessary.  Thus, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate his 
claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, the RO has obtained the veteran's 
service medical records and post-service medical records.  
The veteran has not indicated there are additional service or 
post-service medical records available to substantiate his 
claim.  

Notations in the claims file provide that the veteran failed 
to report for examinations in February 1999, August 1999 and 
June 2001.  The veteran stated in April 2002 correspondence 
that he had been scheduled for a VA examination before the 
January 2002 rating decision but could not report because he 
was incarcerated.  When a veteran is incarcerated, VA may 
have a heightened duty to assist him in obtaining necessary 
evidence.  See generally Wood v. Derwinski, 1 Vet. App. 406 
(1991); Bolton v. Brown, 8 Vet. App. 185 (1995) (observing 
that VA should ensure that given the circumstances, an 
incarcerated veteran should be accorded the same assistance 
as his fellow, non-incarcerated veterans).  In this regard, 
the Board observes that the veteran was scheduled for VA 
general medical and psychiatric examinations in August 2002.  
The notices were sent to the correct address and the veteran 
failed to report.  The veteran also failed to report for a 
September 2003 Travel Board hearing before a Veterans Law 
Judge.  Although the veteran's representative stated in the 
October 2003 written brief presentation that there was 
evidence indicating the possibility that the veteran might be 
incarcerated, there is no evidence (such as the veteran's own 
testimony or VA correspondence returned as undeliverable) 
suggesting that he failed to report to his 2002 VA 
examinations and 2003 Travel Board hearing due to 
incarceration.

As to any duty to provide an examination and/or obtain an 
opinion addressing the question of whether the claimed 
emphysema began during or is causally linked to service, the 
Board notes that in the case of a claim for disability 
compensation the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See § 3 of 
the VCAA (codified as amended at 38 U.S.C. § 5103A(d)); 66 
Fed. Reg. at 45,626-45,627, 45,631 (codified as amended at 38 
C.F.R. § 3.159(c)(4)).

With no objective medical evidence to show emphysema during 
the veteran's service, and no diagnosis of or findings 
attributable to emphysema until nearly two decades post-
service, any nexus opinion regarding this claim at this late 
stage would be speculative.  Arguably, 38 U.S.C. § 5103A 
mandates a nexus opinion when there is pertinent abnormal 
clinical or laboratory findings recorded during or proximate 
to service (i.e., a pertinent abnormal finding that is 
attributed to or at least suggestive of the disability at 
issue sometime short of the amount of time that has elapsed 
between service and the initial diagnosis in this case) and 
competent post-service evidence of the claimed disability.  
Here, while there has been one post-service diagnosis of 
emphysema, there is no medical evidence of emphysema during 
service or until many years later.  A clinician would have no 
means of linking any current emphysema to the veteran's 
service other than pure speculation.  Under these 
circumstances, there is no duty to provide an examination or 
opinion with regard to the claims on appeal.  Id.; see also 
Wells v. Principi, No. 02-7404 (Fed. Cir. April 29, 2003).  

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
made a conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  

In the instant case, a June 2001 letter from the RO informed 
the veteran of the VCAA, as well as a 60-day period in which 
to submit new evidence.  The August 2002 statement of the 
case (SOC) informed the veteran of the VCAA as well as the 
30-day period provided in § 3.159(b)(1).  In a July 2003 VA 
Form 646, the veteran's representative certified that the 
veteran desired appellate review based on the evidence of 
record and did not identify any sources of additional 
outstanding evidence, or indicate that the veteran was in the 
process of obtaining additional evidence.  The veteran failed 
to report for a September 2003 travel board hearing by a 
Veterans Law Judge sitting at the RO, during which he would 
have had the opportunity to identify any sources of 
additional outstanding evidence or indicate that he was in 
the process of obtaining additional evidence.  In an October 
2003 brief, the veteran's service organization failed to 
identify any sources of additional outstanding evidence, or 
indicate that the veteran was in the process of obtaining 
additional evidence.  The veteran has been requested and has 
been afforded opportunities to submit information relating to 
any additional evidence that may be available on numerous 
occasions over the past several years; it is clear that there 
is no additional relevant evidence that has not been obtained 
and that the veteran desires the Board to proceed with its 
appellate review.  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled to 
the extent possible.  Thus,  notwithstanding PVA, supra, no 
additional assistance or notification to the veteran is 
required based on the facts of the instant case, there has 
been no prejudice to the veteran that would warrant a remand, 
and his procedural rights have not been abridged.  Bernard, 
supra.

Factual Background 

The veteran continues to maintain that he now has a 
psychiatric disability, due to or causally related to his 
active duty.  He also maintains that he now has emphysema, 
due to or causally related to his active duty.  He was on 
active duty for less than two years and he does not 
specifically relate his claimed emphysema to nicotine 
addiction.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records consist only of reports 
of his entrance and separation examinations and medical 
histories.  The veteran's April 1972 separation report of 
medical history indicates that he denied complaints of 
asthma, shortness of breath, chronic cough, or pain or 
pressure in the chest.  The report of the veteran's April 
1972 separation medical examination provides that his lungs 
and chest were normal on clinical examination.  A chest X-ray 
was negative and there were no mental or physical defects 
noted.  

The claims file contains private and VA post-service medical 
records.  A September 1980 private admission history and 
discharge summary provides that the veteran complained of 
depression and suicidal feelings.  The Axis I diagnosis was 
dysthymic disorder and alcohol abuse continuous.  The report 
of a March 1990 VA general medical examination provides that 
on respiratory examination, the veteran had slightly 
increased AP diameter with poor excursion and clear lungs.  
Final diagnoses included evidence of mild emphysema and 
history of nervous condition.  

A June 1990 rating decision denied service connection for a 
psychiatric disability.  The rating decision was based on the 
veteran's service medical records, the September 1980 
admission history and discharge summary and the March 1990 VA 
examination report.  The rating decision found that there was 
no evidence of a psychiatric disorder in service or of active 
psychosis within one year of separation, and that the 
veteran's major disability stemmed from alcoholism, which was 
noted to be of misconduct origin.  The veteran did not appeal 
the rating decision and it became final.  

Evidence received after the June 1990 rating decision 
includes the report of a private September 1995 X-ray of the 
veteran's chest, which revealed a calcified granuloma in the 
upper left lung with the lungs being otherwise clear.  The 
heart and hilar structures were normal and no acute 
abnormality was seen.  A private physical examination in 
September 1995 found that the veteran's lungs were resonant 
and there were no rales.  No pertinent impression was 
provided.  

A September 1996 Social Security Administration (SSA) 
decision found that the veteran was disabled as of February 
1985, with a primary diagnosis of organic mental disorders 
(chronic brain syndrome) and a secondary diagnosis of seizure 
disorder.  Records submitted with the SSA determination 
include the report of a September 1996 private psychiatric 
examination, conducted in connection with his application for 
SSA benefits, providing that the veteran met the criteria for 
organic mental disorders and substance addiction disorders.  
Evidence of the organic mental disorder was disorientation to 
time and place, memory impairment, disturbance in mood, 
emotional lability and impairment in impulse control.  A 
private December 2000 consultation report provides that the 
veteran had organic brain disorder.  

Notations in the claims file provide that the veteran failed 
to report for examinations in February 1999, August 1999, 
June 2001 and August 2002.  

Legal Analysis

New and Material Evidence

The June 1990 rating decision denying service connection for 
a psychiatric disability is final and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7104 
(West 2002).  In order to reopen this claim, the veteran must 
present or secure new and material evidence with respect to 
the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Federal Circuit has indicated that evidence may be 
considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

Regulations adopted by VA implementing VCAA include changes 
to the standard for determining new and material evidence 
under 38 C.F.R. § 3.156(a), and provides for limited 
assistance to claimants seeking to reopen previously denied 
claims.  However, these changes are applicable only to claims 
to reopen filed on or after August 29, 2001.  The veteran's 
pending claim was filed prior to that date and these changes 
are not applicable in this case.

The Board observes that what was missing at the time of the 
June 1990 rating decision was competent medical evidence of a 
psychiatric disorder in service, or competent medical 
evidence linking the veteran's post-service dysthymia to 
service.  

The Board first finds that the September 1996 examination 
report that the veteran met the criteria for organic mental 
disorders, and the December 2000 consultation report 
providing that the veteran had organic brain disorder, are 
new within the meaning of the cited legal authority.  They 
are not cumulative of evidence considered by the June 1990 
rating decision and they are relevant to the claim for 
service connection for a psychiatric disability.

The Board also finds that the new evidence is material, 
because it provides a more complete picture, within the 
meaning of Hodge, supra.  The reports constitute competent 
medical evidence that the veteran has a post-service 
psychiatric disability, in addition to dysthymia.  When 
viewed with the evidence already of record (i.e., the 
September 1980 diagnosis of dysthymic disorder and the March 
1990 diagnosis of history of nervous condition), they provide 
a more complete picture of the circumstances surrounding the 
veteran's claimed psychiatric disability.  The Federal 
Circuit has clearly stated that new and material evidence 
does not have to be of such weight as to change the outcome 
of the prior decision.  Hodge, supra.  The Board finds that 
the new medical evidence, consisting of the September 1996 
examination report and the December 2000 consultation report, 
are significant enough that they must be considered in order 
to fairly decide the merits of the veteran's claim.  
Therefore, they are new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a).  Accordingly, the Board is 
required to reopen the previously denied claim of service 
connection for a psychiatric disability.  

Service Connection 

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for emphysema.  The 
veteran has not alleged any treatment for emphysema during 
service.  The veteran's separation medical history and 
examination reports are negative for complaints, symptoms, 
findings or diagnoses relating to lung disease, including  
emphysema.

The post-service medical evidence is conflicting as to 
whether the veteran even has emphysema.  Although the March 
1990 VA examination report provides a diagnosis of mild 
emphysema, September 1995 radiographic and physical 
examinations were negative for emphysema.  Even assuming that 
the veteran currently has emphysema, the fact remains that 
the first and only diagnosis was made nearly 18 years after 
the veteran's separation from service and it was reported as 
mild at that time.  The Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the 
Board finds that there is no medical evidence of in-service 
treatment and the approximately 18-year lapse between the 
veteran's separation from service and his sole diagnosis of 
emphysema weighs against the veteran's claim for service 
connection.  The fact that the contemporaneous records do not 
provide subjective or objective evidence that supports the 
onset of emphysema during or proximate to service is highly 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).

The Board also observes that there is no medical evidence 
showing a nexus or link between the veteran's post-service 
diagnosis of emphysema and his service, such as a medical 
opinion linking them, based on a review of the record.  The 
Board recognizes the veteran's own assertions as to such a 
nexus.  However, as a layperson, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu, supra.  Thus, his 
own assertions do not constitute medical evidence linking his 
post-service diagnosis of emphysema to his service. 

Finally, the veteran has not contended, and there is no 
evidence showing, that he experienced full body exposure to 
nitrogen or sulfur mustard or Lewisite during active military 
service.  As a result, service connection for emphysema is 
not presumed under 38 C.F.R. § 3.316(a)(2) (2003). 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for a psychiatric disability is 
reopened; to this extent only, the appeal is granted.

Service connection for emphysema is denied.


REMAND

Having determined that the veteran's claim of entitlement to 
service connection for a psychiatric disability has been 
reopened, the claim must be considered de novo.  In addition 
to any evidentiary development that the RO considers 
necessary, the RO must assure that the veteran has been 
provided VCAA notification which is in accord with the 
Federal Circuit's holding in Paralyzed Veterans of America 
(PVA) v. Secretary of Veterans Affairs, No. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must assure compliance with 
the requirements of the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and its implementing 
regulations.  The RO's attention is 
directed to Quartuccio v. Principi, 16 
Vet. App. 183 (2002) pertaining to the 
amended version of 38 U.S.C.A.§ 5103(a), 
which requires that the Secretary 
identify for the veteran which evidence 
the VA will obtain and which evidence the 
veteran is expected to present.  The RO 
should provide the veteran written 
notification specific to his claim of the 
impact of the notification requirements 
on his claim.  The veteran must also be 
notified that he has one year to submit 
evidence.  38 U.S.C.A. § 5103(b)(1); PVA, 
supra.   

2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

3.  Then, the RO should readjudicate the 
veteran's claim for entitlement to service 
connection for a psychiatric disability.  If 
the benefit sought on appeal remain denied, 
the veteran should be provided with an SSOC.  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of any evidence received 
subsequent to the August 2002 Statement of 
the Case.  An appropriate period of time 
should be allowed for response.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matters remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



